    Case 3:19-cv-04753 Document 2 Filed 02/05/19 Page 1 of 2 PageID: 959



                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


Defense Distributed,                        Civil Action No. _______________
Second Amendment Foundation, Inc.,
Firearms Policy Coalition, Inc.,
Firearms Policy Foundation,
The Calguns Foundation,
California Association of Federal
Firearms Licensees, Inc., and
Brandon Combs,
                   Plaintiffs,

                   v.

Gurbir Grewal, Attorney General of the
State of New Jersey,
                  Defendant.



                        Corporate Disclosure Statement




BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
Chad Flores*                             Daniel L. Schmutter
cflores@beckredden.com                   dschmutter@hartmanwinnicki.com
Daniel Hammond*                          74 Passaic Street
dhammond@beckredden.com                  Ridgewood, New Jersey 07450
Hannah Roblyer*                          (201) 967-8040
hroblyer@beckredden.com
1221 McKinney Street, Suite 4500
Houston, Texas 77010
(713) 951-3700

*Pro hac vice motions to be filed

                             Counsel for Plaintiffs
     Case 3:19-cv-04753 Document 2 Filed 02/05/19 Page 2 of 2 PageID: 960



                           Corporate Disclosure Statement

      There exist no parent corporations an no publicly held corporations that own

10% or more of Plaintiffs Defense Distributed, Second Amendment Foundation,

Inc., Firearms Policy Coalition, Inc., Firearms Policy Foundation, the Calguns

Foundation, and California Association of Federal Firearms Licensees.



Date: February 5, 2019                   Respectfully submitted,

BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
Chad Flores*                             s/ Daniel L. Schmutter
cflores@beckredden.com                   Daniel L. Schmutter
Daniel Hammond*                          dschmutter@hartmanwinnicki.com
dhammond@beckredden.com                  74 Passaic Street
Hannah Roblyer*                          Ridgewood, New Jersey 07450
hroblyer@beckredden.com                  (201) 967-8040
1221 McKinney Street, Suite 4500
Houston, Texas 77010
(713) 951-3700

*Pro hac vice motions to be filed

                              Counsel for Plaintiffs
